                            UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MONTANA


 In re

          RICHARD T. SHEEHAN,                                    Case No. 20-20054-BPH

                         Debtor.



                                             ORDER

         At Butte in said District this 29th day of May, 2020.

         Upon the Court’s own motion,

         IT IS ORDERED that the hearing(s) in this case scheduled for June 2, 2020, shall be held

telephonically on Tuesday, June 2, 2020, at 9:00 a.m. To participate in the telephonic

conference, the parties shall, on the aforementioned date and time, dial into the Court’s telephonic

conferencing system at 858-812-0972; the Numeric Access Code for the conference is 3000000#

followed by 3100566#.

         Witnesses

       If witness testimony may be necessary, the Court will take witness testimony remotely.
Such is permissible under Federal Rule of Civil Procedure 43(a) (made applicable by Federal Rule
of Bankruptcy Procedure 9017) for good cause in compelling circumstances and with appropriate
safeguards. Good cause exists and there are compelling circumstances.

         For each witness, please docket at least 48 hours prior to the hearing:

               The name and title of the witness.
                The relevant motion(s)/objection.
               The location of the witness (city, state, country).
               The place from which the witness will be testifying (e.g., home, office – no
                addresses).


                                                     1
              Whether anyone will be in the room with the witness during his/her testimony, and
               if so, who (name/title/relationship to witness) and for what purpose.
              Whether the witness will have any documents with him/her, and if so, what
               documents.
        Parties shall file and exchange witness lists and exhibits at least 72 hours prior to the
telephonic hearing. Any party who may call a witness at the hearing is responsible for making sure
that the witness(es) has a copy of all exhibits. Any party seeking to cross-examine any witness
should circulate in advance a list of any exhibits with a reference to the applicable CM/ECF docket
number. The party calling the witness will be responsible for ensuring that any exhibits are
supplied to the witness ahead of the hearing.

       Equipment and Setting

              USE A LANDLINE unless that is not possible as it provides the optimal sound
               quality for both listening and speaking.
              DO NOT use the speaker phone feature as it distorts the sounds for all participants.
               MUTE YOUR LINE until you are speaking (see instructions below where your
               phone is not equipped with mute feature).
              Use of Headsets – Headsets can be very useful while attending a conference call.
               They allow for freedom of movement, help ergonomically, and may help a
               participant hear better. However, the qualities of these devices vary, so be aware of
               the possible sound/voice issues that may arise.
              Use of Mobile Phone Where Landline Is Not Available – Mobile phone use is
               possible, but not recommended. Mobile phone service drops and/or static may
               affect the conference. If you do call from a mobile phone, please avoid moving
               while speaking to avoid these issues.
       Protocol for Joining the Telephonic Hearing

              Call from a quiet setting. Background noise can often be heard, making hearing you
               and transcribing the proceedings difficult.
              Upon entry into the conference, understand there may be multiple hearings taking
               place so please immediately mute your phone and wait until your case is called to
               identify yourself.
              When your case is called, please state your name and affiliation.
              Attorneys should indicate if their client has joined the call and that the client
               understands the client is in “listen only” mode.




                                                   2
       During the Telephonic Hearing

              Identify yourself each time you speak.
              Speak clearly and pause frequently when delivering complicated material. Try to
               speak naturally.
              Don’t interrupt. Interruptions delay the hearing and make transcribing difficult.
              When you hear the judge speaking, please stop talking so that the judge can ask a
               question or otherwise direct the hearing.
              Mute your phone to avoid extraneous sounds, such as shuffling of papers, music,
               coughing, talking, eating, etc. This may be distracting to others in your conference
               and make it difficult for some to hear the ongoing conversation. If you do not have a
               mute button on your phone, you or your participants can press a *6 to mute their
               individual lines. If they wish to speak, they can press a *6 to un-mute their lines to
               speak.
      Please avoid placing the call on hold before, during, or after the hearing as any background
music may interrupt other hearings.




                                                  3
